Name: Commission Regulation (EEC) No 3523/81 of 8 December 1981 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/26 Official Journal of the European Communities 10 . 12. 81 COMMISSION REGULATION (EEC) No 3523/81 of 8 December 1981 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Customs Valuation Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as amended by Regulation (EEC) No 3193/80 (2), and in particular Article 16a thereof, Whereas Commission Regulation (EEC) No 1577/81 (3) established a system of simplified proce ­ dures for the determination of the customs value of certain perishable goods ; whereas subsequent expe ­ rience gained by Member States has demonstrated the need to amend the list set out in Annex II to that Regulation of marketing centres to be used for the purpose of calculating unit prices supplied to the Commission and at the same time to adopt Annex I ; Article 1 The Annexes to Regulation (EEC) No 1577/81 are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 28 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 134, 31 . 5. 1980, p. 1 . (J) OJ No L 333, 11 . 12 . 1980, p . 1 . 0 OJ No L 154, 13 . 6 . 1981 , p . 26 . 10 . 12. 81 Official Journal of the European Communities No L 355/27 ANNEX I Classification of goods subject to unit values Head ­ NIMEXE CCT heading Description ing code No Species Varieties 1.1 07.01-13 i 07.01-15 \ 07.01 A II New potatoes 1.2 07.01-31 ) 07.01-33 \ 07.01 D I Cabbage lettuce 1 J 07.01-45 ) 07.01-47 S 07.01 F II Beans of the species Phaseolus 1.4 ex 07.01-54 ex 07.01 G II Carrots 1.5 ex 07.01-59 ex 07.01 G IV Radishes 1.6 07.01-63 ex 07.01 H Onions (other than sets) 1.7 07.01-67 ex 07.01 H Garlic 1.8 07.01-71 07.01 K Asparagus 1 9 07.01-73 07.01 L Artichokes 1.10 07.01-75 ) 07.01-77 \ 07.01 M Tomatoes 1.11 07.01-81 ) 07.01-82 \ 07.01 P I Cucumbers 1.12 07.01-93 07.01 S Sweet peppers 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1.14 07.01-96 ex 07.01 T Vegetable marrows (including cour ­ gettes) (Cucurbita pepo L. var. medul ­ losa Alef.) 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2.1 08.01-31 ex 08.01 B Bananas, fresh 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 23 ex 08.01-60 ex 08.01 D Avocados, fresh 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 2.5 08.02 A I Sweet oranges, fresh 2.5.1 08.02-02 )08.02-06 ( 08.02-12 i 08.02-16 ) Sanguines and semi-sanguines 2.5.2 08.02-03 ) 08.02-07 f 08.02-13 (08.02-17 ) Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese Shamoutis, Ovalis, Trovita and Hamlins 2.53 08.02-05 )08.02-09 ( 08.02-15 ( 08.02-19 ) others 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh, clementines, wilkings and other similar citrus hybrids, fresh 2.6.1 08.02-29 Monreales and Satsumas No L 355/28 Official Journal of the European Communities 10 . 12. 81 Head ­ NIMEXE CCT heading Description ing code No Species Varieties 2.6.2 08.02-31 Mandarins and Wilkings 2.6.3 08.02-32 Clementines 2.6.4 08.02-34 ) 08.02-37 S Tangerines and others 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2.8 2.8.1 2.8.2 ex 08.02-70 ex 08.02-70 ex 08.02 D Grapefruit, fresh  white  pink 19 08.04-11 ) 08.04-19 &gt; 08.04-23 ) 08.04 A I Table grapes 2.10 08.06-13 ) 08.06-15 &gt; 08.06-17 ) 08.06 A II Apples 2.11 08.06-33 )08.06-35 ( 08.06-37 f 08.06-38 ) 08.06 B II Pears 2.12 08.07-10 08.07 A Apricots 2.13 , ex 08.07-32 ex 08.07 B Peaches 2.14 ex 08.07-32 ex 08.07 B Nectarines 2.15 08.07-51 &gt; 08.07-55 j 08.07 C Cherries 2.16 08.07-71 ) 08.07-75 \ 08.07 D Plums 2.17 08.08-11 ) 08.08-15 \ 08.08 A Strawberries 2.18 08.09-1 1 ex 08.09 Water melons 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2.20 ex 08.09-90 ex 08.09 Kiwis 10. 12. 81 Official Journal of the European Communities No L 355/29 ANNEX II Marketing centres for the purpose of calculating unit prices by classification heading NIMEXE code 1.7 Germany Den ­mark France Ireland Italy Nether ­ lands UK BLEU Heading NIMEXEcode Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Cork Dublin Civitavecchia Genoa Milan Rotterdam London Antwerp Brussels 1.1 07.01-13 ) 07.01-15 S X X x X x 1.2 07.01-31 ) 07.01-33 \ X X X 1.3 07.01-45 ) 07.01-47 \ X X X X X x X 1.4 ex 07.01-54 X X X x x 1.5 ex 07.01-59 X X X x 1.6 07.01-63 x x x X X X X x 1.7 1.8 07.01-67 07.01-71 x x x X x x X X 1.9 07.01-73 x X x X 1.10 07.01-75 j 07.01-77 ) x x x x x x x x X x x 1.11 07.01-81 j 07.01-82 S x x X x 1.12 07.01-93 x x x x X x x 1.13 07.01-94 x x x x x x 1.14 07.01-96 x x x 1.15 ex 07.01-99 x x x x 2.1 08.01-31 x X x x x 2.2 ex 08.01-50 x X x X 2.3 ex 08.01-60 x x x x x 1 No L 355/30 Official Journal of the European Communities 10 . 12. 81 Germany Den ­mark France Ireland Italy Nether ­ lands UK BLEU Heading NIMEXEcode Cologne Frankfurt Hamburg Munich Copenhagen LeHavre Marseilles Perpignan Rungis Cork Dublin Civitavecchia Genoa Milan Rotterdam London Antwerp iBrussels I 2.4 ex 08.01-99 x x x X 2.5.1 08.02-02 )08.02-06 ( v v08.02-12 ( 08.02-16 ) 2.5.2 08.02-03 )08.02-07 ( 08.02-13 ( X x x X X x x x x x x X x08.02-17 ) 2.5.3 08.02-05 )08.02-09 ( 08.02-15 1 X X x X X x x x x x x X x 08.02-19 ) 2.6.1 08.02-29 x x x x x x x X x 2.6.2 - 08.02-31 x x x x x x x X x 2.6.3 08.02-32 x X X x X x x x x X x 2.6.4 08.02-34 j08.02-37 ] X x x x x x x X x 2.7 ex 08.02-50 x X x X x x x x X x 2.8.1 ex 08.02-70 X x x X x x x X x x X x 2.8.2 ex 08.02-70 x x x X x x x X x x x x 2.9 08.04-11 \ 08.04-19 &gt; 08.04-23 J x X x x x x x x x 2.10 08.06-13 ) 08.06-15 &gt; x x x x x X x x x x 08.06-17 ) 2.11 08.06-33 ) 08.06-35 f 08.06-37 (08.06-38 ) x x x X x x x x 2.12 2.13 2.14 2.15 2.16 2.17 2.18 2.19 220 Heading 08.07-10 ex 08.07-32 (peaches) ex 08.07-32 (nectarines) 08.07-51 ) 08.07-55 S 08.07-71 ) 08.07-75 i 08.08-11 ) 08.08-1 5 i 08.09-11 08.09-19 ex 08.09-90 NIMEXE code Co lo gn e F ra nk fu rt Germany H am bu rg M un ic h Co pe nh ag en Den marl L e H av re M ar se ill es 10 . 12. 81 Official Journal of the European Communities No L 355/31 France Pe rp ig na n Ru ng is C or k x x x x x x x x x x x x x x x x x x x x x x x x x x x x X X X X X X X X X X X X X X X X X X X X X X X Ireland D ub li n C iv it av ec ch ia G en oa Italy M il an R ot te rd am Nether ­ lands L on do n UK A nt w er p BLEU B ru ss el s